Citation Nr: 1530431	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard service from June 1958 to June 1962.

This matter comes before the Board of Veterans Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last appeared for a VA examination to assess the severity of his bilateral hearing loss in April 2012.  In September 2012, the Veteran alleged that his hearing had worsened and that he wanted a new hearing examination.  In December 2012, the Veteran alleged that he had difficulty in general in conversations with individuals or in group settings, he had difficulty hearing the phone, doorbell, and his wife.  Further, at the May 2015 Board hearing, the Veteran alleged that his hearing loss had worsened since the April 2012 VA examination.  As the record indicates a potential worsening of the condition since the April 2012 VA examination, a new examination should be obtained on remand.

The claims folder contains VA audiological treatment and testing records through October 2012.  At the May 2015 Board hearing, the Veteran indicated that he received hearing aids through the VA and said that he had an audiological test the prior year.  Hearing Tr. at 4.  Thus, on remand, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the Veteran's VA treatment records from October 2012 to the present.  

2.  Schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the current nature and severity of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

